                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                       CIVIL MINUTES – GENERAL

 Case No.     LA CV18-10243 JAK (KSx)                                          Date    March 4, 2019
 Title        Imperials Car Club v. Charles Christopher Montoya, et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                               Alex Joko
                   Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                  Steven Lauridsen                                           Not Present


 Proceedings:             PLAINTIFF'S MOTION FOR PRELIMINARY INJUNCTION (DKT. 11)

                          PLAINTIFF'S APPLICATION FOR DEFAULT JUDGMENT AND
                          PERMANENT INJUNCTION AGAINST DEFENDANTS (DKT. 29)


The motion hearing is held. Plaintiff’s counsel reports that he has had no recent communications with
Defendants or the counsel with whom he has communicated previously in connection with this action.
That counsel did not enter an appearance in this action.

The Court states its tentative views that it is inclined to grant Plaintiff’s Application for Default Judgment
and Permanent Injunction Against Defendants (the “Default Judgment Motion”) and that, as a result,
Plaintiff’s Motion for Preliminary Injunction (the “Preliminary Injunction Motion”) would be moot. The
Court states that both the procedural and substantive requirements for the entry of default judgment
have been shown.

The Court discusses the Eitel factors, see Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986), and
concludes that they support this result. As to the substantive merits of Plaintiff’s claims and the
sufficiency of the Complaint, those factors are met because the Complaint adequately alleges that
Plaintiff is the owner of two registered trademarks and one common law trademark and that
Defendants’ unauthorized use of these marks creates a likelihood of confusion. See Complaint, Dkt. 1
¶¶ 7-8, 28, 56-64. Defendants’ alleged unauthorized use includes use of Plaintiff’s marks to: (i) “exhibit[]
cars at events or sponsoring events for car enthusiasts,” id. ¶ 56; (ii) “continue to sell merchandise
bearing Plaintiff’s Imperials Car Club Marks without authorization,” id. ¶¶ 57, 70; and (iii) “exhibit[]
placards bearing Plaintiff’s Imperials Car Club Marks on lowrider vehicles without Plaintiff’s approval,”
id. ¶ 58. For these reasons, and because the remaining Eitel factors are satisfied, Plaintiff has shown
that its claims under Sections 32 and 43 of the Lanham Act and the California Unfair Competition Law
are sufficient to warrant entry of default judgment.

The Court also states that the requirements for the entry of the requested permanent injunctive relief,
see Proposed Order, Dkt. 29-4, have been satisfied. Further, there are sufficient allegations as to the
basis for personal jurisdiction over Defendants to warrant the entry of judgment; provided, however, this
determination is without prejudice to Defendants’ ability to seek to challenge the basis for that
                                                                                                   Page 1 of 2
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV18-10243 JAK (KSx)                                         Date        March 4, 2019
 Title       Imperials Car Club v. Charles Christopher Montoya, et al.

jurisdiction in connection with a future enforcement proceeding. The Court also states that it will
separately consider an application for an award of fees and costs to Plaintiff.

Plaintiff’s counsel addresses the Court. The Court adheres to its tentative views that GRANTS the
Default Judgment Motion; provided however, Plaintiff shall file an application for fees and costs in the
form required by the Court’s Standing Order no later than March 18, 2019. Following receipt of that
application, the Court will enter judgment providing: (i) permanent injunctive relief with respect to
Defendants’ actions, as identified in Plaintiff’s proposed order, Dkt. 29-4; and (ii) awarding reasonable
fees and costs in an amount that is supported by the application. The Preliminary Injunction Motion is
MOOT.


IT IS SO ORDERED.




                                                                                                  :        07

                                                            Initials of Preparer    ak




                                                                                                      Page 2 of 2
